DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 10/14/2020 in which claims 1, 3, 6-7, 27, 29, 33 and 38 have been amended and claims 5, 31 and 42 have been canceled.  Accordingly, claims 1-3, 6-9, 27-29, 33-35, 38-40 and 43 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/14/2020 has been entered.


Claim Objection
Independent claim 38 is objected for the following informality.  Specifically, the limitations “the pedestrian crossing” should be amended to recite “a pedestrian crossing” to correct a minor antecedent support issue.
Dependent claims 39-40 and 43 are also objected to by virtue of their dependencies on the base claim.  Correction is requested. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, the limitation “proximal” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree (only mentioned once in the entire specification without any explanation as to what constitutes to be proximal), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is readily appreciates that what is considered to be proximal by one person may not be necessarily proximal by another person and absent any clear unambiguous guidance from the specification, the metes and bounds of said claims are left to be guessed.  For the purpose of examination in this Office Action and as best understood by the Examiner, the limitations has been construed broadly to generally include any arbitrary degree of proximity. 
In view of the above, dependent claims 2-3, 6, 8-9 and 27-29 are also rejected as being dependent on the rejected base claims and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies. 
Response to Arguments
All the previous rejections and objections of record (see the Final Office Action dated 7/15/2020) have been obviated in view applicant’s amendments to the claims.  Therefore, they have all been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-9, 27-29, 33-35, 38-40 and 43 would be allowable except for the rejections under 35 USC 112(b) as well as the objections noted above.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669